DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with one or more conditions for receiving the benefit of an earlier filing date for U.S. Patent Nos. 11,418,481 and 11,165,748, the earliest of the two, which was filed on October 13, 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 7, 2020 was filed before the mailing of a first Office Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, IDS has been considered by the Examiner.

Response to Amendment
The preliminary amendment filed on August 29,2022 has been entered.
Claims 2-21 are pending.
Claim 1 has been canceled.
Claims 2-21 have been added.
Claims 2-21 are rejected.

Claim Objections
Claim 15 is objected to because of the following informalities:  
The word “comprising” in the preamble should be followed by a colon to be consistent with the other claims, and each limitation should conclude with a semi-colon, rather than a comma.  In addition, the second limitation concludes with “… to correlate the host computing device to a first group. and”  The period should be replaced with a semi-colon.
Appropriate correction is required.
	
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) -706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims 2- 21 are rejected on the ground of non-statutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 11,418,481 and Claims 1-20 of U.S. Patent No. 11,165,748.  The independent Claims 2, 10, and 18 recite essentially the same steps as independent Claims 1, 9, and 17 of the two patents, with slight variations that are outlined in the following chart.  For the dependent, all of the instant claims are identical to the dependent claims of the two patents. 
Under the guidance of KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) with the rationale of using simple substitution of one known method to obtain predictable results (MPEP 2143(I)(B)), it would have been obvious that the claims of the instant application are not patentably distinct from the claims of U.S. Patent No. 11,418,481 and 11,165,748, because the same steps are recited in the independent claims, with only slight variations as to the message type. Therefore, the claims shown in the table recite essentially the same subject matter and are subject to rejection for double patenting.
Instant Application 
17/819,783


Application
17/492,214
US Pat 11,418,481
Application
17/069,579
US Pat 11,165,748

Comments
Claim 2:

A method comprising: 
sending, to a network registrar, an extended duplicate address request 
(EDAR) message including a first nonce generated by a host computing device; 
receiving, from the network registrar, 
an extended duplicate address confirmation (EDAC) message including a second nonce and a first signature, a first 
nonce pair including 
the first nonce and the second nonce being signed by the 
network registrar via a first key pair of the network registrar via the first signature; and 
             
                sending a first neighbor advertisement (NA) message to the host computing device including the second nonce, 

             wherein the second nonce and a public key of the 
network registrar 
verifies the first 
signature from the network registrar, the verification of the 
first signature 
indicating that a router through which 
the host computing device connects to a network is not impersonating the network.

Claim 1:

A method comprising: 
sending, to a network registrar, a 
first message including a first nonce generated by a host computing device; 


receiving, from the network registrar, a second message 


including a second nonce and a first signature, a first nonce pair including the first nonce and the second nonce being signed by the network registrar via a private key of a first public key infrastructure (PKI) key pair of the network registrar via the first signature; and 
          sending a first neighbor advertisement (NA) message to the host computing device including the second nonce, 

wherein the second nonce and a public key of the network registrar verifies the first signature from the network registrar, the verification of the 
first signature indicating that a router through which 
the host computing device connects to a network is not impersonating the network.  

Claim 1:

A method comprising: 
sending, to a network registrar, an 
extended duplicate address request (EDAR) message including a first nonce generated by a host computing device; 
receiving, from the network registrar, an extended duplicate address confirmation (EDAC) message including a second nonce and a first signature, a first nonce pair including the first nonce and the second nonce being signed by the network registrar via a private key of a first public key infrastructure (PKI) key pair of the network registrar via the 
first signature; and 
           sending a first neighbor advertisement (NA) message to the host computing device including the second nonce, 

            wherein the second nonce and a public key of the network registrar verifies the first signature from the network registrar, the verification of the 
first signature indicating that a router through which 
the host computing device connects to a network is not impersonating the network.


As is apparent from the underlining, the specific type of message is the same for  17/069,579 and the instant Claim 2, and 
17/492,214
recites it more broadly. 
The signature of the registrar via key pairs is more narrowly defined in the two applications which have gone to allowance. 

Otherwise, the steps are the same.

Claim 3:

The method of claim 2, 
wherein the 
first NA message includes a network crypto- identification parameters option (CIPO) defining a network cryptographic 
identifier (crypto-ID), the network crypto-ID being derived from a public key of the first key pair.  

Claim 2:

The method of claim 1, 
            wherein the first NA message includes a network crypto- identification parameters option (CIPO) defining a network cryptographic identifier (crypto-ID), the network crypto-ID being derived from a public key of the first key pair.
Claim 2:

The method of claim 1, 
            wherein the first NA message includes a network crypto- identification parameters option (CIPO) defining a network cryptographic identifier (crypto-ID), the network crypto-ID being derived from a public key of the first key pair.


Identical claims.
Claim 4:

The method of claim 
3, further comprising: 
         pre-provisioning the host computing device with the network crypto-ID as an identification of the network that the host computing device is to join,    
        wherein sending the first NA message to the host computing device includes sending to the host computing device the public key to validate that the public key corresponds to the network crypto-ID, and that the first 
signature corresponds with a private key that forms the first key pair with the public key.


Claim 3:

The method of claim 
2, further comprising: 
         pre-provisioning the host computing device with the network crypto-ID as an identification of the network that the host computing device is to join,    
        wherein sending the first NA message to the host computing device includes sending to the host computing device the public key to validate that the public key corresponds to the network crypto-ID, and that the first 
signature corresponds with a private key that forms the first key pair with the public key.

Claim 3:

The method of claim 
2, further comprising: 
         pre-provisioning the host computing device with the network crypto-ID as an identification of the network that the host computing device is to join,    
        wherein sending the first NA message to the host computing device includes sending to the host computing device the public key to validate that the public key corresponds to the network crypto-ID, and that the first 
signature corresponds with a private key that forms the first key pair with the public key.



Identical claims.
Claim 5:

The method of claim 3, 
wherein the first signature signs the network crypto-ID via a neighbor discovery protocol signature option (NDPSO).  


Claim 4:

The method of claim 2,           
            wherein the first signature signs the network crypto-ID via a neighbor discovery protocol signature option (NDPSO).  
Claim 4:

The method of claim 2, 
      wherein the first signature signs the network crypto-ID via a neighbor discovery protocol signature option (NDPSO).


Identical claims.
Claim 6:

The method of claim 
2, further comprising: 
receiving, at the router, a first neighbor solicitation (NS) message from the host computing device, the first NS message including: 
an address of the host computing device, and 
a public key of a second key pair of the host computing device; 
sending, from the router to the host computing device, a second neighbor advertisement (NA) message including: 
a challenge to the address of the host computing device, and 
a third nonce generated by the router; 
receiving, at the router, a second NS message from the 
host computing device including the first 
nonce and a second signature, a second nonce pair including 
the first nonce and the second nonce being signed by the host computing device via the second signature; 
and 
         verifying the 
host computing device based at least in part on the first nonce and the public key of the 
host computing device 
to verify the second signature, the 
verification of the 
second signature indicating that the host computing device is authentic.

Claim 5:

The method of claim 1, further comprising: 
receiving, at the router, a first neighbor solicitation (NS) message from the host computing device, the first NS message including: 
an address of the host computing device, and 
a public key of a second key pair of the host computing device; 
sending, from the router to the host computing device, a second neighbor advertisement (NA) message including: 
a challenge to the address of the host computing device, and 
a third nonce generated by the router; 
receiving, at the router, a second NS message from the 
host computing device including the first nonce and a second signature, a second nonce pair including the first nonce and the second nonce being signed by the host computing device via the second signature; and 

            verifying the host computing device based at least in part on the first nonce and the public key of the host computing device to verify the second signature, the verification of the second signature indicating that the host computing device is authentic.
Claim 5:

The method of claim 1, further comprising: 
receiving, at the router, a first neighbor solicitation (NS) message from the host computing device, the first NS message including: 
an address of the host computing device, and 
a public key of a second key pair of the host computing device; 
sending, from the router to the host computing device, a second neighbor advertisement (NA) message including: 
a challenge to the address of the host computing device, and 
a third nonce generated by the router; 
            receiving, at the router, a second NS message from the host computing device including the first nonce and a second signature, a second nonce pair including the first nonce and the second nonce being
signed by the host computing device via the second signature; and 
verifying the host computing device based at least in part on the first nonce and the public key of the host computing device to verify the second signature, the verification of the second signature indicating that the host computing device is authentic.


Identical claims.
Claim 7:

The method of claim 6, 
         wherein the address of the host computing device includes at least one of an internet protocol (IP) address of the host computing device, and 
a media access control 
address (MAC) address of the host computing device.

Claim 6:

The method of claim 5, 
         wherein the address of the host computing device includes at least one of an internet protocol (IP) address of the host computing device, and a media access control address (MAC) address of the host computing device.
Claim 6:

The method of claim 5, 
         wherein the address of the host computing device includes at least one of an internet protocol (IP) address of the host computing device, and a media access control address (MAC) address of the host computing device.


Identical claims.
Claim 8:

The method of claim 6, 
         wherein the first NS message includes an extended address registration option (EARO), the EARO including a registration ownership verifier (ROVR), the ROVR including a host crypto-ID.
Claim 7:

The method of claim 5, 
         wherein the first NS message includes an extended address registration option (EARO), the EARO including a registration ownership verifier (ROVR), the ROVR including a host crypto-ID.
Claim 7:

The method of claim 5, 
         wherein the first NS message includes an extended address registration option (EARO), the EARO including a registration ownership verifier (ROVR), the ROVR including a host crypto-ID.


Identical claims.
Claim 9:

The method of claim 8, 
         wherein the second NS message from the host computing device includes a CIPO including the host crypto-ID, the first nonce, and an NDPSO, the NDPSO carrying the first signature proving ownership of the host crypto-ID.  

Claim 8:

The method of claim 7, 
         wherein the second NS message from the host computing device includes a CIPO including the host crypto-ID, the first nonce, and an NDPSO, the NDPSO carrying the first signature proving ownership of the host crypto-ID.  

Claim 8:

The method of claim 7, 
         wherein the second NS message from the host computing device includes a CIPO including the host crypto-ID, the first nonce, and an NDPSO, the NDPSO carrying the first signature proving ownership of the host crypto-ID.


Identical claims.
Claim 10:	

A non-transitory computer-readable medium storing instructions that, when executed, cause one or more processors to perform operations, comprising: 
sending, to a network registrar, an extended duplicate address request (EDAR) message including a first nonce generated by a host computing device; 
receiving, from the network registrar,
an extended duplicate address confirmation (EDAC) message including a second nonce and a first signature, a first nonce pair including the first nonce and the second nonce being signed by the network registrar via a private key of a first key 
pair of the network registrar via the first signature; and 
         
            sending a first neighbor advertisement (NA) message to the host computing device including the second nonce, 
         wherein the second nonce and a public key of the network registrar verifies the first signature from the network registrar, the verification of the first signature indicating 
that a router through which the host computing device connects to a network 
is not impersonating 
the network.

Claim 9:

A non-transitory computer-readable medium storing instructions that, when executed, cause one or more processors to perform operations, comprising: 
sending, to a network registrar, a first message 


including a first nonce generated by a host computing device; 
receiving, from the network registrar, a second message 


including a second nonce and a first signature, a first nonce pair including the first nonce and the second nonce being signed by the network registrar via a private key of a first public key infrastructure (PKI) key pair of the network registrar via the first signature; and 
             sending a first neighbor advertisement (NA) message to the host computing device including the second nonce, 
            wherein the second nonce and a public key of the network registrar verifies the first signature from the network registrar, the verification of the first signature indicating that a router through which the host computing device connects to a network is not impersonating the network.
Claim 9:

A non-transitory computer-readable medium storing instructions that, when executed, cause one or more processors to perform operations, comprising: 
sending, to a network registrar, an extended duplicate address request (EDAR) message including a first nonce generated by a host computing device; 
receiving, from the network registrar, an extended duplicate address confirmation (EDAC) message including a second nonce and a first signature, a first nonce pair including the first nonce and the second nonce being signed by the network registrar via a private key of a first public key 
infrastructure (PKI) key pair of the network registrar via the first signature; and 
sending a first neighbor advertisement (NA) message to the host computing device including the second nonce, 
wherein the second nonce and a public key of the network registrar verifies the first signature from the network registrar, the verification of the first signature indicating that a router through which the host computing device connects to a network is not impersonating the network.  



The underlining shows that the specific type of message is the same for  17/069,579 and the instant Claim 2, and 
17/492,214
recites it more broadly. 
The signature of the registrar via key pairs is more narrowly defined in the two applications which have gone to allowance. 

Otherwise, the steps are the same.

Claim 11:

The computer-readable medium of claim 10, 
          wherein the first NA message includes a network crypto-identification parameters option (CIPO) defining a network cryptographic identifier (crypto-ID), 
the network crypto-ID being derived from the public key of the first key pair.

Claim 10:

The computer-readable medium of claim 9, 
          wherein the first NA message includes a network crypto-identification parameters option (CIPO) defining a network cryptographic identifier (crypto-ID), the network crypto-ID 
being derived from the public key of the first key pair.
Claim 10:

The computer-readable medium of claim 9, 
          wherein the first NA message includes a network crypto-identification parameters option (CIPO) defining a network cryptographic identifier (crypto-ID), the network crypto-ID 
being derived from the public key of the first key pair.


Identical claims.
Claim 12:

The computer-readable medium of claim 11, the operations further comprising: 
         pre-provisioning the host computing device with the network crypto-ID as an identification of the network that the host computing device is to join,       
         wherein sending the first NA message to the host computing device includes sending to the host computing device the public key to validate that the public key corresponds to the network crypto-ID, and that the first signature corresponds with the private key that forms the first key pair with the public key.

Claim 11:

The computer-readable medium of claim 10, the operations further comprising: 
         pre-provisioning the host computing
device with the network crypto-ID as an identification of the network that the host computing device is to join,       
         wherein sending the first NA message to the host computing device includes sending to the host computing device the public key to validate that the public key corresponds to the network crypto-ID, and that the first signature corresponds with the private key that forms the first key pair with the public key.

Claim 11:

The computer-readable medium of claim 10, the operations further comprising: 
         pre-provisioning the host computing
device with the network crypto-ID as an identification of the network that the host computing device is to join,       
         wherein sending the first NA message to the host computing device includes sending to the host computing device the public key to validate that the public key corresponds to the network crypto-ID, and that the first signature corresponds with the private key that forms the first key pair with the public key.



Identical claims.
Claim 13:

The computer-readable medium of claim 11, 
         wherein the first signature signs the network crypto-ID via a neighbor discovery protocol signature option (NDPSO).

Claim 12:

The computer-readable medium of claim 10, 
         wherein the first signature signs the network crypto-ID via a neighbor discovery protocol signature option (NDPSO).
Claim 12:

The computer-readable medium of claim 10, 
         wherein the first signature signs the network crypto-ID via a neighbor discovery protocol signature option (NDPSO).


Identical claims.
Claim 14:

The computer-readable medium of claim 11, the operations further comprising: 
receiving, at the router, a first neighbor solicitation (NS) message from the host computing device, the first NS message including: 
an address of the host computing device, and 
a public key of a second key pair of the host computing device; 
sending, from the router to the host computing device, a second neighbor advertisement (NA) message including: 
a challenge to the address of the host computing device, and 
a third nonce generated by the router; 
receiving, at the router, a second NS message from the host computing device including the first nonce and a second signature, a second nonce pair including the first nonce and the second nonce being signed by the 
host computing device via the second signature; and 
         verifying the host computing device based at least in part on the first nonce and the public key of the host computing device to verify the second signature, the verification of the second signature indicating that the host computing device is authentic.

Claim 13:

The computer-readable medium of claim 9, the operations further comprising: 
receiving, at the router, a first neighbor solicitation (NS) message from the host computing device, the first NS message including: 
            an address of the host computing device, and
a public key of a second key pair of the host computing device; 
sending, from the router to the host computing device, a second neighbor advertisement (NA) message including: 
a challenge to the address of the host computing device, and 
a third nonce generated by the router; 
receiving, at the router, a second NS message from the host computing device including the first nonce and a second signature, a second nonce pair including the first nonce and the second nonce being signed by the host computing device via the second signature; and 
         verifying the host computing device based at least in part on the first nonce and the public key of the host computing device to verify the second signature, the verification of the second signature indicating that the host computing device is authentic.

Claim 13:

The computer-readable medium of claim 9, the operations further comprising: 
receiving, at the router, a first neighbor solicitation (NS) message from the host computing device, the first NS message including: 
            an address of the host computing device, and
a public key of a second key pair of the host computing device; 
sending, from the router to the host computing device, a second neighbor advertisement (NA) message including: 
a challenge to the address of the host computing device, and 
a third nonce generated by the router; 
receiving, at the router, a second NS message from the host computing device including the first nonce and a second signature, a second nonce pair including the first nonce and the second nonce being signed by the host computing device via the second signature; and 
         verifying the host computing device based at least in part on the first nonce and the public key of the host computing device to verify the second signature, the verification of the second signature indicating that the host computing device is authentic.



Identical claims.
Claim 15:

The computer-readable medium of claim 14, the operations further comprising 
adding the network crypto-ID to the second NS message and the EDAR message as an additional message option, 
wherein the network registrar groups the host computing device based at least in part on a network crypto token assigned to the host computing device to correlate the host computing device to a first group. and 
          wherein the network registrar assigns an access right to the first group to control access of the host computing device.

Claim 14:

The computer-readable medium of claim 13, the operations further comprising 
adding the network crypto-ID to the second NS message and the EDAR message as an additional message option, 
wherein the network registrar groups the host computing device based at least in part on a network crypto token assigned to the host computing device to correlate the host computing device to a first group. and 
          wherein the network registrar assigns an access right to the first group to control access of the host computing device.

Claim 14:

The computer-readable medium of claim 13, the operations further comprising 
adding the network crypto-ID to the second NS message and the EDAR message as an additional message option, 
wherein the network registrar groups the host computing device based at least in part on a network crypto token assigned to the host computing device to correlate the host computing device to a first group. and 
          wherein the network registrar assigns an access right to the first group to control access of the host computing device.



Identical claims.
Claim 16:

The computer-readable medium of claim 15, 
the operations further comprising: 
with the router, inspecting the EDAR message for the network crypto token assigned to the host computing device, the network crypto token grouping the host computing device into the first group; 
granting to the host computing device the access right assigned to the first group; and 
           controlling the access to the network of the host computing device based on a granted access right.

Claim 15:

The computer-readable medium of claim 14, the operations further comprising: 
with the router, inspecting the EDAR message for the network crypto token assigned to the host computing device, the network crypto token grouping the host computing device into the first group; 
            granting to the host computing device the access right assigned to the first group; and 
           controlling the access to the network of the host computing device based on a granted access right.

Claim 15:

The computer-readable medium of claim 14, the operations further comprising: 
with the router, inspecting the EDAR message for the network crypto token assigned to the host computing device, the network crypto token grouping the host computing device into the first group; 
            granting to the host computing device the access right 
assigned to the first group; and 
           controlling the access to the network of the host computing device based on a granted access right.



Identical claims.
Claim 17:

The computer-readable medium of claim 16, 
wherein the second NS message from the host computing device includes a CIPO including a host crypto-ID, the first nonce, and an NDPSO, the NDPSO carrying the first signature proving ownership of the host crypto-ID.
Claim 16:

The computer-readable medium of claim 15, 
wherein the second NS message from the host computing device includes a CIPO including a host crypto-ID, the first nonce, and an NDPSO, the NDPSO carrying the first signature proving ownership of the host crypto-ID.
Claim 16:

The computer-readable medium of claim 15, 
wherein the second NS message from the host computing device includes a CIPO including a host crypto-ID, the first nonce, and an NDPSO, the NDPSO carrying the first signature proving ownership of the host crypto-ID.


Identical claims.
Claim 18:

A system, comprising: 
a router; and 
a network registrar communicatively coupled to the router; 
the router including: 
one or more processors; and 
one or more non-transitory computer-readable media storing instructions that, when executed by the one or more processors, 
cause the one or more processors to perform operations comprising: 
sending, to the network registrar, an extended duplicate address request (EDAR) message including a first nonce generated by a host computing device; 
receiving, from the network registrar, an extended duplicate address confirmation (EDAC) message including a second nonce and a first signature, a first nonce pair including the first nonce and the second nonce being signed by the network registrar via a private key of a first key pair of 


the network registrar via the first signature; and 
sending a first neighbor advertisement (NA) message to the host computing device including the second nonce, 
           wherein the second nonce and a public key of the network registrar verifies the first signature from the network registrar, the verification of the first signature indicating that the router through which the host computing device connects to a network is not impersonating the network.

Claim 17:

A system, comprising:
 a router; 
and a network registrar communicatively coupled to the router; 
the router including: 
one or more processors; and 
one or more non-transitory computer-readable media storing instructions that, when executed by the one or more processors, 
cause the one or more processors to perform operations comprising: 
sending, to a network registrar, a first message 




including a first nonce generated by a host computing device; 
receiving, from the network registrar, a second message 



including a second nonce and a first signature, a first nonce pair including the first nonce and the second nonce being signed by the network registrar via a private key of a first public key infrastructure (PKI) key pair of the network registrar via the first signature; and 
sending a first neighbor advertisement (NA) message to the host computing device including the second nonce, 
           wherein the second nonce and a public key of the network registrar verifies the first signature from the network registrar, the verification of the first signature indicating that a router through which the host computing device connects to a network is not impersonating the network.  

Claim 17:

A system, comprising: 
a router; and 
a network registrar communicatively coupled to the router;  
     the router including: 
one or more processors; and 
one or more non-transitory computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
sending, to a network registrar, an extended duplicate address request (EDAR) message including a first nonce generated by a host computing device; 
receiving, from the network registrar, an extended duplicate address confirmation (EDAC) message including a second nonce and a first signature, a first nonce pair including the first nonce and the second nonce being signed by the network registrar via a private key of a first public key infrastructure (PKI) key pair of the network registrar via the first signature; and 
sending a first neighbor advertisement (NA) message to the host computing device including the second nonce, 
             wherein the second nonce and a public key of the network registrar verifies the first signature from the network registrar, the verification of the first signature indicating that a router through which the host computing device connects to a network is not impersonating the network.


The underlining shows that the specific type of message is the same for  17/069,579 and the instant Claim 2, and 
17/492,214
recites it more broadly. 
The signature of the registrar via key pairs is more narrowly defined in the two applications which have gone to allowance. 

Otherwise, the steps are the same.

Claim 19:

The system of claim 18, the operations further comprising: 
receiving, at the router, a first neighbor solicitation (NS) message from the host computing device, the first NS message including: an address of the host computing device, and a public key of a second key pair of the host computing device; 
sending, from the router to the host computing device, a second neighbor advertisement (NA) message including: 
a challenge to the address of the host computing device, and 
a third nonce generated by the router; 
receiving, at the router, a second NS message from the host computing device including the first nonce and a second signature, a second nonce pair including the first nonce and the second nonce 
being signed by the 
host computing device via the second signature; and 
verifying the host computing device based at least in part on the first nonce and the public key of the host computing device to verify the second signature, the verification of the second signature indicating that the host computing device is authentic.  

Claim 18:

The system of claim 17, the operations further comprising: 
receiving, at the router, a first neighbor solicitation (NS) message from the host computing device, the first NS message including: an address of the host computing device, and a public key of a second key pair of the host computing device; 
sending, from the router to the host computing device, a second neighbor advertisement (NA) message including: 
a challenge to the address of the host computing device, and 
a third nonce generated by the router; 
            receiving, at the router, a second NS message from the host computing device including the first nonce and a second signature, a second nonce pair including the first nonce and the second nonce being signed by the host computing device via the second signature; and 
verifying the host computing device based at least in part on the first nonce and the public key of the host computing device to verify the second signature, the verification of the second signature indicating that the host computing device is authentic.  

Claim 18:

The system of claim 17, the operations further comprising: 
receiving, at the router, a first neighbor solicitation (NS) message from the host computing device, the first NS message including: an address of the host computing device, and a public key of a second key pair of the host computing device; 
sending, from the router to the host computing device, a second neighbor advertisement (NA) message including: 
a challenge to the address of the host computing device, and 
a third nonce generated by the router; 
            receiving, at the router, a second NS message from the host computing device including the first nonce and a second signature, a second nonce pair including the first nonce and the second nonce being signed by the
host computing device via the second signature; and 
verifying the host computing device based at least in part on the first nonce and the public key of the host computing device to verify the second signature, the verification of the second signature indicating that the host computing device is authentic.  



Identical claims.
Claim 20:

The system of claim 19, 
wherein the first NA message includes a network crypto- identification parameters option (CIPO) defining a network cryptographic identifier (crypto-ID), the network crypto-ID being derived from the public key of the first key pair.

Claim 19:

The system of claim 17, 
wherein the first NA message includes a network crypto- identification parameters option (CIPO) defining a network cryptographic identifier (crypto-ID), the network crypto-ID being derived from the public key of the first key pair.
Claim 19:

The system of claim 17, 
wherein the first NA message includes a network crypto- identification parameters option (CIPO) defining a network cryptographic identifier (crypto-ID), the network crypto-ID being derived from the public key of the first key pair.


Identical claims.
Claim 21:

The system of claim 20, the operations further comprising: 
pre-provisioning the host computing device with the network crypto-ID as an identification of the network that the host computing device is to join, 
wherein sending the first NA message to the host computing device includes sending to the host computing device the public key to validate that the public key corresponds to the network crypto-ID, and that the first signature corresponds with the private key that forms the first key pair with the public key, and 
wherein the first signature signs the CIPO via a neighbor discovery protocol signature option (NDPSO).

Claim 20:

The system of claim 18, the operations further comprising: 
pre-provisioning the host computing device with the network crypto-ID as an identification of the network that the host computing device is to join, 
            wherein sending the first NA message to the host computing device includes sending to the host computing device the public key to
validate that the public key corresponds to the network crypto-ID, and that the first signature corresponds with the private key that forms the first key pair with the public key, and 
wherein the first signature signs the CIPO via a neighbor discovery protocol signature option (NDPSO).

Claim 20:

The system of claim 18, the operations further comprising: 
pre-provisioning the host computing device with the network crypto-ID as an identification of the network that the host computing device is to join, 
            wherein sending the first NA message to the host computing device includes sending to the host computing device the public key to
validate that the public key corresponds to the network crypto-ID, and that the first signature corresponds with the private key that forms the first key pair with the public key, and 
wherein the first signature signs the CIPO via a neighbor discovery protocol signature option (NDPSO).



Identical claims.


Allowable Subject Matter
The subject matter which was not found in the prior art is as follows:
 sending, to a network registrar, an extended duplicate address request (EDAR) message including a first nonce generated by a host computing device; 
receiving, from the network registrar, an extended duplicate address confirmation (EDAC) message including a second nonce and a first signature, a first nonce pair including the first nonce and the second nonce being signed by the network registrar via a first key pair of the network registrar via the first signature.
Upon submission of an eTerminal Disclaimer for the above two patents, and correction of the objections for Claim 15, an allowance will be granted.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art references listed on Form PTO-892 and not used in the prior art rejections are also relevant to this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698. The examiner can normally be reached M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454